Citation Nr: 0935387	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the hypertensive cardiovascular disease.

2.  Entitlement to an evaluation in excess of 40 percent for 
the degenerative disc disease of the lumbar spine.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was last afforded a VA heart disorders 
examination in June 2006 and a spine disorders examination in 
November 2006.  In correspondence received in April 2008, the 
Veteran reported that his disabilities had deteriorated.  The 
Veteran described increased pain in his lower back and 
reported that he needed medication to control the back pain 
and regulate his heart rhythms.  Given these statements, the 
Board finds that a more contemporaneous VA examination is 
necessary. See VAOPGCPREC 11-95 (April 7, 1995) (the Board is 
required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination).

With regard to the Veteran's lumbar spine disability, the 
Board notes that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The November 2006 VA examination failed to address any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement.  See DeLuca supra.   
Further, the examination failed to address whether the 
Veteran had ankylosis of the lumbar spine and the degree of 
any such ankylosis (favorable or unfavorable).  Finally, the 
examination failed to offer an opinion as to existence of 
intervertebral disc syndrome (IVDS) and the frequency of any 
incapacitating episodes related thereto.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  For 
these reasons, VA examinations addressing the claimed 
disorders are necessary.  

Given this recommended action, a final disposition on the 
claim for a TDIU rating is not proper.  See Holland v. Brown, 
6 Vet. App. 443 (1994) (A claim for TDIU predicated on a 
particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should comply with the current 
regulatory and legal guidance.

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected heart and lumbar spine 
disabilities.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any identified treatment source.  
The Veteran should also be informed that 
he can submit evidence to support his 
claims.  If no records are obtained, the 
claims file should contain documentation 
of the attempts made.

3.  The Veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
heart disability.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The physician should also render findings 
as to the existence of congestive heart 
failure (acute or chronic) or any related 
symptoms such as dyspnea, fatigue, 
angina, dizziness, syncope or left 
ventricular dysfunction (and ejection 
fraction percentage related thereto).  
The physician should also render findings 
as to the Veteran's specific workload, 
i.e. , whether the Veteran's workload is: 
(a) greater than 5 METs but less than 7; 
(b) greater than 3 METs but less than 5; 
or, (c) 3 METs or less.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  The Veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected lumbar spine disability.  The 
entire claims file must be made available 
to the physician designated to examine 
the Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should conduct range of 
motion testing of the lumbar spine.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The physician should also render findings 
as to the existence of IVDS and frequency 
of any incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a physician) 
related thereto, specifically, whether 
over the last 12- month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least four weeks 
but less than six weeks; or (c) at least 
six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




